DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-12 are pending.
This is a continuation of 16/809,120, filed 3/4/2020, which is a continuation of  16/533,997, filed 8/7/2019, which is a continuation of 16/176,233, filed 10/31/2018, which is a continuation of 15/902,628, filed 2/22/2018, which is a continuation of 15/671,787, filed 8/8/2017, which is a continuation of 15/410,895, filed 1/20/2017, which is a continuation of 15/086,174, filed 3/31/2016, which is a continuation of 14/873,253, which is a continuation of 13/846,377, filed 3/18/2013, which is a continuation of 12/999,366, filed 3/7/2011, which is a 371 of PCT/US2009/047885, filed 6/19/2009, which claims the benefit of provisional 61/132,621, filed 6/20/2008.
	Claims 1-12 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindquist USPGPUB 2005/0090520 A1 in view of US6,869,600 (‘600). References of record in the parent application.

Lindquist also teaches the useful dosage of FTY720 as 5µg/kg to about 0.07mg/kg (see [0059]).  Lindquist also teaches a more specific dosage in claim 20 of USPUB the method of claim 13, wherein the FTY720 or derivative is administered at an amount of 0.3 mg to 10 mg. The broadest reasonable interpretation of “about 0.25 mg” as instantly claimed falls within the amount taught by Lindquist (0.3 mg). 
Thus, claims 1-5 and 13 are made obvious in view of the dosage ranges.
Lindquist teaches in paragraph 49 [that] “oral” administration refers to the delivery of the formulation via the mouth through ingestion, or via any other part of the gastrointestinal system including the esophagus or through suppository administration.
Lindquist teaches in paragraph 33 [that] [i]n additional aspects, FTY720 can be used alone or in combination with one or more […] tranquilizers, sedatives, […].
Thus, Lindquist is obvious over claim 7 in that in the listing antispasticity agents are taught which is prima facie obvious in view of the tranquilizers and sedatives as disclosed by Lindquist.
Lindquist does not expressly teach the dosage of FTY720. Lindquist does not expressly teach the secondary agents as interferons.

‘600 teaches the use if interferons and growth hormone for the treatment of multiple sclerosis (see claims 1-12).
It would have been obvious to one of ordinary skill in the art to formulate the composition to have 0.25mg or less of FTY720 in the same composition since the dosage range taught in Lindquist clearly encompass such range. At 5µg/kg to about 0.07mg/kg of FTY720, for an average 45lb pediatric patient, the dosage is about 0.1mg 1.4mg, which clearly encompasses the herein claimed amount of 0.25mg.  The optimization of result effect parameters (dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, concomitantly employing two agents (i.e., FTY720 and interferons) which are known to be useful to treat multiple sclerosis individually into a single method useful for the very same purpose is prima facie obvious (See In re Kerkhoven 205 USPQ 1069 (CCPA 1980)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627